Citation Nr: 1612251	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-47 162	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for chronic and recurring vaginal infections.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jonathan E. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1989. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a personal hearing in January 2012 in Washington, DC before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The case was remanded for further development by Board decisions in July 2012 and March 2014.  

By rating decision in January 2015, service connection for PTSD was granted.  This is the full grant of the benefit sought on appeal and it is no longer for appellate consideration.  

Following review of the record, the remaining issue is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development, as is the issue of an initial increased rating for PTSD.  VA will notify the appellant if further action is required.



REMAND

At the outset, the Board observes that following the grant of service connection for PTSD, a notice of disagreement with the initial disability evaluation was received in February 2015.  As such, the Board has been directed by the Court that a statement of the case is required as to this matter. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Unfortunately, this issue must be remanded once again for further development.  The record reflects that when the case was remanded to the RO in March 2014, it was requested that the Veteran be scheduled for examination by a VA gynecologist.  The Board notes, however, that the ensuing examination conducted for VA in June 2014 was performed by a physician who specializes in family medicine and not a gynecologist as requested by the Board.  Additionally, the Board observes that when the physician provided comment, he initially referred to a male Navy servicemember who served 14 years and his Gulf War service, none of which pertains to the Veteran.  Thereafter, the physician did not offer any diagnosis or opinion to the questions posed in the remand, stating that this was because the appellant had no current pathology to render a diagnosis.  The Board therefore finds that the June 2014 examination report is inadequate for rating purposes.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with disposition of an appeal and the remand orders have not been complied with, the Board errs in failing to ensure compliance. Id.  As such, the case must be remanded for another VA examination.  The prior remand is repeated in pertinent part below. 

The Veteran asserts that between November 1988 and January 1989, she was raped by an enlisted Navy staff person after being lured into a storage freezer.  She contends that after the assault, she developed vaginal inflammation and infection.  The appellant avers she was diagnosed with vaginitis which she continues to suffer for which service connection should also be granted.

The Board observes that the appellant was seen in February 1, 1989 and complained of a yeast infection in the groin area or an infection of the inside of her legs and not the vaginal area.  She reported last having coitus approximately two months before.  Following examination, the assessment was vaginitis.  The Veteran returned to the primary clinic in April 1989 for complaints of dry skin in both inguinal regions since January 1989.  The diagnoses were vaginitis, rule out yeast, trichomonas, and gardnerella. 

The record thus reflects that the Veteran was treated for vaginitis on at least two occasions during active service.  Post service records reflect that she has continued to be treated over the years for vaginal infections/bacterial vaginosis, etc.  Other records include the results of several Reserve examinations where the disorder is not complained of or found.  Thus, there is a question as to whether the current condition is chronic and recurrent or represents only episodic symptomatology.  Moreover, the Board observes that on examination in July 1988, prior to entering active duty in November 1988, a notation was recorded to the effect that she had been treated for yeast infections at age 17 to the present (she was listed as 22 at that time).  Therefore, the question is also raised as to whether the appellant had a pre-existing vaginal disorder that clearly and unmistakably pre-existed service and whether or not it clearly and unmistakably was aggravated therein. See Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet.App. 116 (2003), VAOPGCPREC No. 3-2003 (July 16, 2003).  Moreover, as noted before, there remains the question of whether this pathology is acute and episodic or chronic.  These aspects of the claim must be addressed.


Accordingly, the case is REMANDED for the following actions:

1.  Furnish a statement of the case on the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  For an appeal to be perfected a timely substantive appeal would have to be filed.  If not, the matter should be closed at the AOJ.

2.  Schedule the appellant for an examination by a VA gynecologist.  The claims file must be made available to and be reviewed by the examiner.  The examiner should indicate if the claims folder and the remand are reviewed.  The examination report should reflect consideration of the Veteran's medical history, current complaints, and other assertions, etc.  Based on review of the evidence and physical examination, the examiner should provide opinions as to the following:

a) Does the clinical evidence indicate that episodes of vaginitis/vaginosis would more appropriately be described as acute and episodic or continuing and chronic?

b) If chronic, does the clinical evidence reflect that the Veteran clearly and unmistakably had chronic and recurring vaginal infections prior to entering active duty?

c) If so, is there evidence that pre-existing recurring vaginal infections clearly and unmistakably permanently increased in severity during active service beyond natural progression of the underlying disease process? 

d) Is it at least as likely as not any chronic vaginal infection first manifested during service to which current and recurring symptoms are attributable? 

e) Are the findings recorded in service treatment records potential evidence of sexual trauma, such as rape, or are they not findings likely to be found in such cases?

f) The findings and well-rationalized opinions for the questions presented should be set forth in detail.

3.  The AOJ should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide medical opinions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After taking any further development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

